ORDER
PER CURIAM.
Movant appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We *465have reviewed the record on appeal briefs of the parties and find the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).